Order, Supreme Court, New York County (Lorraine Miller, J.), entered August 10, 1995, which, insofar as appealed from as limited by defendant-appellant’s brief, denied her motion for appointment of guardians ad litem for herself and three other defendants who are in default, unanimously affirmed, without costs.
Appellant failed to present evidence tending to show that she was incapable of either prosecuting or defending her rights, or that plaintiff actively concealed any possible mental disability with which she might have been afflicted at the time this action was commenced. Thus, the IAS Court properly refused to consider appointing a guardian ad litem to represent her interests (compare, e.g., Sarfaty v Sarfaty, 83 AD2d 748). Concur — Murphy, P. J., Sullivan, Rosenberger, Nardelli and Tom, JJ.